DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claim 1 is currently pending and currently under examination. 

Drawings
The drawings are objected to because the drawings are missing the title.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more.
Claim 1 recites a botanical drug substance obtainable from botanical raw material from a high THC containing cannabis plant having a THC content, wherein said botanical drug substance is an extract derived from the high THC cannabis plant comprising at least 50% THC w/w of extract, no more than 5% CBD as %w/w of the THC content, and no more than 5% cannabinoids other than THC and CBD as %w/w of the THC content.
These instantly claimed limitations are drawn to a product of nature, namely naturally occurring compounds found in Cannabis.  Cannabis contains the instantly claimed THC, CBD and cannabinoids (See e.g. Gaoni et al., J. Am. Chem. Soc. 1964, 86, 8, 1646–1647).  Extraction of plants only concentrates and portions the naturally occurring compound(s) in the plants which are soluble or insoluble in the particular solvent.  While a standardized extract or purified compound may not be found in the nature, the compound(s) which is/are present in the plant and soluble in a solvent to make the extract are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, a claim to a standardized extract would tie up and monopolize a subset of compounds that are naturally present in the plant and are simply soluble in the selected solvent.  Thus, the instantly claimed botanical drug substance reads on THC, since there is the other compounds do not need to be present.  The botanical drug substance claimed contains a compound(s) that is/are naturally found in Cannabis and does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  Thus, while extraction of the compound(s) with the selected solvent (water and alcohol) would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Thus, the claims are drawn to a naturally occurring/mixtures of naturally occurring product(s).  Therefore, the claim is drawn to judicial exceptions.  There are no structural limitations in claim 1 in addition to the extract containing naturally occurring ingredients.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gaoni et al. (J. Am. Chem. Soc. 1964, 86, 8, 1646–1647).
Gaoni teaches tetrahydrocannabinol (See page 1646, compound I)(which reads on claim 1, please note that the claims recite “a botanical drug substance obtainable from botanical raw material from a high THC containing cannabis plant having a THC content, wherein said botanical drug substance is an extract derived from the high THC cannabis plant comprising at least 50% THC w/w of extract, no more than 5% CBD as %w/w of the THC content, and no more than 5% cannabinoids other than THC and CBD as %w/w of the THC content”.  The term “obtainable” indicates that the substance does not have to come from botanical raw material, and the percent amounts indicate that the botanical drug substance can be THC only, since the requirement is that it is in an amount of at least 50% and the limitations of “no more than 5%” do not put a lower amount constriction, this is readable on 0% of these compounds. Thus, the claimed botanical drug substance reads on THC alone).
Therefore, the reference anticipates the instantly claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 27 of U.S. Patent No. 7025992. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘992 claim 27 is drawn to a formulation according to claim 25 wherein the extract comprises a THC herbal drug extract having about 89% TEC and about 2% CBD and recites that additional cannabinoids are present in the formulation, which anticipates the amount of THC and CBD in the instantly claimed invention. Claim 5 is drawn to a pharmaceutical formulation according to claim 1 which comprises both the cannabinoids cannabidiol (CBD) and tetrahydrocannabinol (THC), wherein the THC is present in an amount by weight which is greater than the amount by weight of CBD.  The formulation that is claimed anticipates claim 5 of the ‘992 patent, since it provides an amount of THC that is greater than CBD and recites that additional cannabinoids are present in the formulation.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699